MEMORANDUM *
This case originates out of Nathan Huffman’s claim for compensation under the Longshore and Harbor Workers’ Compensation Act. Stevedoring Services of America, Huffman’s former employer, petitions for review of an award of permanent total disability benefits to Huffman. We have jurisdiction under 33 U.S.C. § 921 and we grant the petition for review.
Huffman suffered a shoulder strain on April 26, 1990 while working for Stevedoring Services and subsequently filed a claim for disability benefits under the Act. At the hearing before the administrative law judge, Huffman claimed that, in addition to his strained shoulder, he suffered from depression caused, in part, by the revelation that his shoulder injury precluded future employment as a stevedore. He also claimed that stress associated with the litigation over his disability benefits contributed to his depression.
Testimony relating to the onset of Huffman’s alleged depression was, however, conflicting. At one point, Huffman testified that he started going into a depression shortly after he received the shoulder injury in April 1990. At another point, Huffman testified that he became depressed several months later, after three different neurologists told him that he would not be able to return to his former work. In contrast, none of Huffman’s doctors noted any depression until November 1991—19 months after the shoulder injury.
The ALJ initially denied Huffman’s claim for benefits, but was reversed on appeal by the Benefits Review Board for his failure properly to apply the Act’s presumption of coverage under 33 U.S.C. § 920(a). On remand, the ALJ denied benefits a second time, finding that Huffman’s reports of depression were not credible and therefore he was not entitled to the Act’s presumption of coverage regarding alleged depression. Alternatively, the ALJ found that even if the presumption of coverage had attached, the employer had successfully rebutted the presumption by demonstrating that the alleged depression was not causally related to the covered shoulder injury.
Huffman appealed and the Board again reversed the denial of benefits, holding that the ALJ was required to apply the Act’s presumption of coverage to Huffman’s depression. In his third Decision and Order, which was affirmed by the Board, the ALJ awarded Huffman permanent total disability benefits based on the Board’s mandate.
*442We review the ALJ’s decisions to determine whether his factual findings are supported by “substantial evidence” and to correct any errors of law. Brady-Hamilton Stevedore Co. v. Director, OWCP, 58 F.3d 419, 421 (9th Cir.1995). Substantial evidence means such relevant evidence as a reasonable mind might accept as adequate to support a conclusion. Lockheed Shipbuilding v. Director, Office of Workers Compensation Programs, 951 F.2d 1143, 1144 (9th Cir.1991). The ALJ is entitled to determine the credibility of the witnesses, to weigh the evidence, draw his own inferences and is not bound to accept the opinion or theory of any particular medical examiner. Banks v. Chicago Grain Trimmers Ass’n, Inc., 390 U.S. 459, 467, 88 S.Ct. 1140, 20 L.Ed.2d 30(1968). The Board should only interfere with credibility determinations made by the ALJ where they conflict with a clear preponderance of the evidence or where the determinations are inherently incredible or patently unreasonable. Cordero v. Triple A Machine Shop, 580 F.2d 1331, 1335 (9th Cir.1978). The Board’s interpretation of the Act is not entitled to any special deference. Nealon v. California Stevedore and Ballast Co., 996 F.2d 966, 969 (9th Cir. 1993).
Here, substantial evidence supports the ALJ’s finding in his second Decision and Order that Huffman did not suffer from depression. The ALJ rejected Huffman’s testimony regarding the alleged depression because Huffman is an admitted liar who submitted falsified income tax returns and had lied to his college to secure a student loan. The ALJ also found Huffman’s claim of depression “incredible” in light of the inconsistencies in Huffman’s testimony about the onset of his alleged depression, as well as the absence of any medical documentation of depression until 19 months after Huffman claimed it began. The ALJ was not bound to credit the medical testimony regarding Huffman’s depression, because the doctors’ opinions of his alleged depression were based entirely on Huffman’s subjective reports, which the ALJ had rejected.
Accordingly, in his second Decision and Order the ALJ properly found Huffman was not depressed, and denied his claim for disability benefits. On appeal, the Board improperly interfered with the ALJ’s power to find facts and make credibility determinations. Stevedoring Services’ petition for review is granted, and the matter is remanded to the Benefits Review Board with directions to reinstate the ALJ’s May 21, 1997 Decision and Order on Remand Denying Benefits.
REVERSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.